        Case 1:19-cv-02108-DLF Document 20-1 Filed 01/08/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 CITIZENS UNITED,

               Plaintiff,

        v.                                                 Civ. A. No. 19-2108 (DLF)

 U.S. DEPARTMENT OF STATE,

               Defendant.


                                   [PROPOSED] ORDER

       UPON CONSIDERATION of Defendant’s Status Report dated January 8, 2021, and the

entire record herein, it is ORDERED that Defendant shall file another Status Report on or before

February 8, 2021.




                                            UNITED STATES DISTRICT JUDGE
